Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/30/2022.
Claims 1-3, 5-12, 14-17, 19, and 21-24 are currently pending and have been examined.
Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The currently amended claims recite the limitation “instruct the trailer brake output circuit to output the trailer brake output signal to the trailer without activating a towing vehicle trailer sway control mode at a time of the yaw rate peaking after the yaw rate oscillation counter becoming becomes a first value such that a brake of the trailer is activated prior to a brake of the vehicle;”. This can be shown in figure 4 of the applicants specification which creates the distinction between the yaw rate counter reaching a threshold value and the activation of the breaking which is performed specifically when the yaw rate value peaks and not as soon as the counter threshold is reached. The closest prior art teaches activating the braking mode when the counter threshold is reached and not when the yaw rate peaks after the counter threshold is reached.
The following prior art of reference has been deemed most relevant to the allowed claims:
Nitta (US PUB NO 2020/0391711) discloses a system for detecting trailer sway and methods for damping that sway. Nitta also teaches incrementing a yaw rate counter after a peak yaw rate which exceeds a threshold value and activating the corrective control as soon as the counter threshold is reached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665